REISSUE APPLICATIONS
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

AIA  - Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,877,591 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
2.  Applicant is required to apprise the Office of the status of this litigation.  

Status of Amendment
The amendment filed on October 27, 2020 has been entered.  The amendment includes amended original claims 1-14, 16 and 173, and new claims 18-29.  Original claim 15 has been cancelled.  Accordingly, claims 1-14 and 16-20 are being examined in this Office action.

Consent of Assignee
	The Consent of Assignee filed October 27, 2020 is acceptable.  The objection to the Consent is hereby withdrawn.

Reissue Oath/Declaration
The Reissue declaration filed October 27, 2020 is acceptable.  The rejection of claims 1-14 and 16-29, under 35 USC 251 based on a defective reissue declaration has been withdrawn.

Claim Rejections – 35 U.S.C. 251
Recapture:
Claims 1-8 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments 
A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 II summarizes the three-step test for recapture:
Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.

Also, step two involves two sub-steps.
1. The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The 

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271,103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, ”[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.
If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.
(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.
[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

In North American Container, the court cited Pannu, 258 F.3d at 1371,59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
Three step analysis of current reissue:
Step One:  Are there reissue claims that are broader in scope than the original claims?
Amended claim 1 is broader than original patented claim 1 because the limitation that the first foam layer adjacent the first supporting surface has a lesser IFD than the IFD of the foam layer adjacent the second supporting surface is deleted. (Last paragraph of claim 1) Claim 1 is now broad enough to include the layers having the same IFD.
Step Two: Determine if the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Subset A:
The last paragraph of claim 1 was originally in claim 2 and was added to claim 1 after the decision by the PTAB on August 2, 2017 that claim 2 contained allowable subject matter.  In applicant’s Appeal Brief of April 30, 2015, applicant argued that neither Larsen nor Collins taught that the first polymer foam layer adjacent to the first supporting surface has a lesser IFD than the polymer foam layer adjacent to the second supporting surface. This limitation has been omitted from claim 1 and does not appear in claim 18. 
Subset B: 
As shown above, original claim 1 does not include the surrendered limitation that the first polymer foam layer adjacent to the first supporting surface has a lesser IFD than the polymer foam layer adjacent to the second supporting surface. 

Step Three: Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

	Claim 1 has not been materially narrowed in any way although the limitation that the layer between two other layers has an IFD greater than either of the other two layers.  This feature is well known in the prior art as shown by Hall.  Therefore, since surrendered subject matter has been eliminated from these claims, improper recapture exists.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 16, 18, 19, 21, 23-25, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (3,939,508) in view of McLeod (4,476,594).  Regarding claims 1, 16 and 18, Hall shows a mattress comprising a mattress body having opposed first and second supporting surfaces and including at least three polymer foam layers, and a cover 40.  A first foam layer 15 is positioned between a second and a third foam layer (10 and 10’) and has an IFD (ILD) that is greater than either of the second or third foam layers. Col. 3, lines 1-10. The layers are bonded together so that the body is unitary. Col. 1, lines 46-49.  Hall does not expressly disclose that the first supporting surface presents a lesser firmness to a Regarding claims 8 and 19, Hall shows that the first and second opposed surfaces are substantially planar without a convoluted surface. Fig. 1.  Regarding claim 16, as best understood, the mattress of Hall as modified by McLeod inherently has volume weighted IFD values in half the mattress that are lower than the other half.  Regarding claim 18, the mattress of Hall as modified by McLeod inherently has total IFD values in half the mattress that are lower than the other half.  Regarding claim 21, the mattress body of Hall is free of rigid elements.  Regarding claim 23, Hall discloses that the thickness of the layers may be varied. Col. 3, lines 17-20. Regarding claims 24, 25 and 28, Hall discloses that the outer layers 10, 10’ may have an ILD of 10-45 lbs. and that the core has an ILD of 20 to 80 lbs.  Regarding claim 27, the IFD values of the layers of the mattress of Hall as modified by McLeod decrease progressively from the core layer to the first and second supporting surfaces.  

Claims 1, 7, 8, 16, 18, 19, 21, 23-25 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (3,939,508) in view of Boyles (3,534,417).  Regarding claims 1, 16, 18 and 29, Hall shows a mattress comprising a mattress body having opposed first and second supporting surfaces and including at least three polymer foam layers, Regarding claims 7 and 29, Boyles discloses placing descriptive legends on the mattress cover to indicate the relative firmness of the opposing sides.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cover of Hall with indicia indicating the relative firmness of the support surfaces, as taught by Boyles, so that the user can discern the degree of firmness of the support surfaces to enable the user to choose the side that is preferred.  Regarding claim 8 and 19, Hall shows that the first and second opposed surfaces are substantially planar without a convoluted surface. Fig. 1. Regarding claim 16, as best understood, the mattress of Hall as modified by Boyles inherently has volume weighted IFD values in half the mattress that are lower than the other half.  Regarding claim 18, the mattress of Hall as modified by Boyles inherently has total IFD values in half the mattress that are lower than the other half.  Regarding claim 21, the mattress body of Hall is free of rigid elements.  Regarding claim 23, Hall discloses that the Regarding claims 24, 25 and 28, Hall discloses that the outer layers 10, 10’ may have an ILD of 10-45 lbs. and that the core has an ILD of 20 to 80 lbs.  Regarding claim 27, the IFD values of the layers of the mattress of Hall as modified by Boyles decrease progressively from the core layer to the first and second supporting surfaces.  

Claims 1, 2, 7, 8, 16, 18-21, 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kemper (2010/0058541) in view of Boyles (3,534,417).  Regarding claims 1, 16, 18 and 29, Kemper shows a mattress comprising a mattress body having opposed first and second supporting surfaces and including at least three polymer foam layers, and a cover 140.  A first foam layer 122 is positioned between a second and a third foam layer 126 and 126, and has an IFD (ILD) that is greater than either of the second or third foam layers. Para [0028]. The layers are bonded together so that the body is unitary. Para. [0011]. Kemper does not expressly disclose that the first supporting surface presents a lesser firmness to a supported individual than to the individual supported on the second supporting surface.  Boyles discloses a reversible mattress comprising a mattress body comprising two foam layers having different firmness so that the first and second supporting surfaces have different firmnesses. Boyles states that this configuration provide “a reversible foam mattress wherein the user may select any of several degrees of firmness, such as firm or extra firm.” Col. 1, lines 53-56.  It would have been obvious to one of ordinary skill in the art at the time of the invention to replace one of the outer layers of Kemper with a polymer foam layer having an IFD different than the other outer layer (but not greater than the IFD of the first layer 126), in view of the teachings of Boyles, so that the user may choose the stiffness that suits him or her, thereby increasing versatility of the mattress. Regarding claims 20, Kemper’s mattress body further includes a fourth polymer foam layer 124 between the second and third layers and having an IFD greater than either of the second and third layers and an IFD less than that of the first layer 126.  Regarding claims 7, 19 and 29, Boyles discloses placing descriptive legends on the mattress cover to indicate the relative firmness of the opposing sides.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cover of Kemper with indicia indicating the relative firmness of the support surfaces, as taught by Boyles, so that the user can discern the degree of firmness of the support surfaces to enable the user to choose the side that is preferred.  Regarding claim 8, Kemper shows that the first and second opposed surfaces are substantially planar without a convoluted surface. Fig. 1. Regarding claim 16, as best understood, the mattress of Kemper as modified by Boyles inherently has volume weighted IFD values in half the mattress that are lower than the other half.  Regarding claim 18, the mattress of Kemper as modified by Boyles inherently has total IFD values in half the mattress that are lower than the other half.  Regarding claim 21, the mattress body of Kemper is free of rigid elements.  Regarding claims 24, 25 and 28, Kemper discloses that the outer layers 126 may have an ILD of 15 and that the core layer 122 has an ILD of 80 lbs.  Regarding claim 26, Kemper discloses that the layers are adhered together by an adhesive. Para. [0039]. Regarding claim 27, the IFD values of the layers of the mattress of Kemper as modified by Boyles decrease progressively from the core layer to the first and second supporting surfaces.  

Claims 3-5 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall in view of Boyles as applied to claims 1 and 18 above, and further in view of Larsen (2008/0256706).  Regarding claims 3-5, the mattress of Hall does not have foot portion where at least one layer does not extend over the foot portion.  Larsen shows a mattress comprising a plurality of foam layers forming a mattress body having a foot region.  The foot region has a reduced mattress thickness tapering toward the foot end of the mattress.  It would have been obvious to one of ordinary skill in the art at the time of the invention to taper the foot region of the mattress body of Hall as modified by Boyles, as taught by Larsen, in order to relieve pressure on the user’s heel and reduce the chances of the user from developing pressure sores Regarding claim 22, Larsen discloses that the foam layers may be made of memory foam.  Para. [00024].  It would have been obvious to one of ordinary skill in the art to make at least one of the foam layers of Hall as modified by Boyles of a memory foam, as taught by Larsen, because of its known properties, such as being highly conforming.   

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall in view of McLeod as applied to claim 1 above, and further in view of Singh (7,904,977).  Neither Hall nor McLeod teach bolsters extending along the right and left edges of the mattress. Singh shows a safety cover for a mattress that includes pockets 35, 37 extending along the right and left edges of the cover.  A foam bolster 55 is inserted into each sleeve.  Singh discloses that the bolsters are “semi-soft to avoid injury or entanglement on contact but is not so highly compressible that it cannot be an effective barrier to lateral motion of a bed’s occupant.” Col. 2, lines 45-48.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cover of Hall with sleeves along the edges and bolster in the sleeves, as taught by Singh, in order to prevent the user from falling out of bed.  

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall in view of McLeod and Singh (7,904,977).  Neither Hall nor McLeod teach bolsters extending along the right and left edges of the mattress. Singh shows a safety cover for a mattress that includes pockets 35, 37 extending along the right and left edges of the cover.  A foam bolster 55 is inserted into each sleeve.  Singh discloses that the bolsters are “semi-soft to avoid injury or entanglement on contact but is not so highly compressible that it cannot be an effective barrier to lateral motion of a bed’s occupant.” Col. 2, lines 45-48.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cover of Hall with sleeves along the edges and bolster in the sleeves, as taught by Singh, in order to Regarding claim 14, the sleeves of Singh may be attached to the cover by hook and loop fasteners. (Fig. 17).  

Allowable Subject Matter
Claims 9-12 and 17 are allowable over the prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 27, 2020, with respect to the rejections of claim 16 under 35 USC 112 have been fully considered and are persuasive.  The §112 rejections of claim 16 have been withdrawn. 
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive. 
Regarding the recapture rejection, applicant contends that “the broader aspects of the reissue claims relate to subject that was not surrendered in the original patent.” Remarks, pg. 12.  Applicant reasons that 1) the claims limitations of originally filed claim 2 cannot be “presentation of new/amended claims to define over the prior art” (as set forth in MPEP 1412.02 I.B.1(A)) because there was no art to define over at the time of filing, and 2) that the statements made in the Appeal Brief (April 30, 2015) are to be construed to be “boiler plate” statements because applicant is making a general reference to the entire claim per MPEP 1412.02 II.B.2.(A). Applicant also contends that “an argument by an Applicant that a dependent claim is allowable over the art when there is a co-pending independent claims without those limitations (as was the case here) clearly indicates that the Applicant was not relying of the limitations of the dependent claims for allowance of the application.” Remarks, pg. 13.  
First, as to applicant’s contention that there was no art to define over, it is noted that the combination of Larson and Collins was used in a rejection over claim 2.  Applicant argued that the limitations of claim 2 were not taught in the prior art, specifically and separately from other 
 “Claim 2 requires that the ‘a first polymer foam layer adjacent to the first supporting surface has a lesser indentation force deflection (IFD) than the polymer foam layer adjacent to the second supporting surface,’ and also ‘a third polymer foam layer positioned between the first and second polymer foam layers and having an IFD greater than the IFD of the first polymer foam layer and the second polymer foam layer.’ Thus, claim 2 establishes a particular sequence of foam firmness with a hardest layer of foam immediately adjacent to both the outer soft and firm layers.
Claim 2 has also been rejected over a combination of Larsen and Collins.
As noted above, neither of these references teaches at least three layers of foam of different firmnesses. However, even in combination these references also fail to teach the claimed sequence and firmness relationships of claim 2.
Specifically, neither Larsen nor Collins teaches:
a first polymer foam layer adjacent to the first supporting surface has a lesser indentation force deflection (IFD) than the polymer foam layer adjacent to the second supporting surface and a third polymer foam layer positioned between the first and second polymer foam layers and having an IFD greater than the IFD of the first polymer foam layer and the second polymer foam layer.”   
The language in question, that the IFD of the third layer is greater than the IFDs of first and the second layers and the first layer has an IFD that is less than the IFD of the second layer, is highlighted by underlining.  Thus applicant was arguing, separate from the arguments for claim 1, that these specific limitation were not taught or suggested by the prior art.  
In the Reply Brief of September 16, 2016, applicant argued:
“Claim 2 requires a specific sequence of three foam layers of differing foam firmness with a hardest layer of foam immediately adjacent to both the outer soft and firm layers. The Examiner’s statement that “Collins teaches having multiple foam layers, each 
Applicant argues that the statements made in the Appeal Brief is to be construed as a “boiler plate” because the statements are to the entirely of claim 2.  However, the Appeal Brief statement “neither of these references teaches at least three layers of foam of different firmnesses” and the highlighting of the limitations indicate that applicant was specifically relying on the limitations, that the IFD of the third layer is greater than the IFDs of first and the second layers and the first layer has an IFD that is less than the IFD of the second layer.  Further, the Reply Brief argues that the prior art does not disclose the specific sequence of the three layers having different firmnesses with the “hardest layer of foam immediately adjacent to both the outer soft and firm layers.” This statement is directed to only the relative firmnesses of the layers, not the entire claim.  
Accordingly, the omitted limitation that the outer layers have different IFDs and the inner layer is more firm than either of the outer layers relates to subject matter previously surrendered in the original application.  Therefore recapture exists.   
Applicant argues that Hall teaches outer layers 10, 10’ identical and “does not disclose or even suggest that any characteristic of layer 10 may differ from than [sic] of layer 10’, let alone their relative firmness or any motivation for making them different.” Remarks, pg. 17.  Applicant further argues that “[a]ny combination of references used to make a rejection under § 103 requires that the prior art provide teaching or motivation for that combination.  Here the Examiner proposes a motivation of allowing the user to ‘choose the stiffness that suits him or her, thereby increasing the versatility of the mattress’, This motivation, however, is satisfied by McLeod without combining it with Hall and thus does not provide motivation for any Id. pg. 20.  
In response to applicant’s argument that there is no motivation to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some reason to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. It is further noted that there is no requirement that the references themselves have to supply the reason. See KSR International Co. v. Teleflex, lnc., 550 U.S. ___, 82 USPQ2d 1385 (2007). The Supreme Court in KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007) noted that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit. The Federal Circuit has stated that “rejections on obviousness grounds cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). See also KSR, 550 U.S. at 418. Applicant contends that motivation for combining Hall and McLeod is flawed. “This motivation, however, is fully satisfied by McLeod without combining it with Hall and thus does not provide motivation for any combinations.” Remarks page 20.  This statement is not understood.  It would appear that applicant considers that McLeod provides the motivation, set forth by the examiner, for the combination.  The fact that a reference provides motivation for a combination fits the requirements that there must be an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  The examiner disagrees with applicant’s argument that there is no suggestion that the stiffener board of McLeod would not be required or that the structure of Hall would eliminate the need for a stiffener board.  The rejection does not contend that the stiffener board of McLeod could be eliminated, but that one of the outer layers of Hall could have a different IFD than the other outer layer, which is taught by McLeod.  The examiner notes that this modification results in a usable mattress because Hall teaches that the outer 
Applicant argues that a prima facie case for the combination of Hall and Boyles has not been made because “[t]he understanding of the prior art that has been demonstrated clearly indicates that a stiff separator plate is required”.  However, as noted above Hall actually teaches that a foam inner layer having an IFD greater than either of the outer layers can provide the support needed, whether or not the stiffnesses of the outer layer are the same or different. 
Applicant argues that the proposed combination of Kempers and Boyles is essentially the same as the previous prior art combinations and fails for the same reasons.  The applicant is referred to the examiner’s comments set forth above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARY E WEHNER/            Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Conferee:/gkd/
Conferee: /E.D.L/                             SPRS, Art Unit 3993     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,877,591; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2 Layla Sleep, Inc. V. Direct Supply, Inc. US-Dist.-CTD, 3:19cv715.
        3 Only claim 7 has been amended relative to the preliminary amendment of January 10, 2019.